Citation Nr: 0918424	
Decision Date: 05/15/09    Archive Date: 05/21/09

DOCKET NO.  04-28 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to service connection for a right knee 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Counsel




INTRODUCTION

The Veteran had active military service from January 1999 to 
October 2002.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a June 2003 rating decision in which the RO, inter alia, 
denied service connection for a low back disability and for a 
right knee disability.  The Veteran filed a notice of 
disagreement (NOD) in July 2003, and the RO issued a 
statement of the case (SOC) in July 2004.  The Veteran filed 
a substantive appeal (via a VA Form 9, Appeal to Board of 
Veterans' Appeals) later in July 2004.

In September 2007, the Board remanded these claims to the RO, 
via the Appeals Management Center (AMC) in Washington, DC, 
for additional development.  After accomplishing the 
requested action, the RO continued the denial of the claims 
(as reflected in a January 2009 supplemental SOC (SSOC)), and 
returned these matters to the Board for further appellate 
consideration.  


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate each claim on appeal  have been accomplished.

2.  Although service records reflect no specific low back 
injury, the Veteran did complain of recurrent low back pain 
during service, and the only competent, probative opinion on 
the question of whether there exists a medical relationship 
between the Veteran's current low back strain and service 
indicates that such a relationship is as likely as not.  

3.  Although service records reflect no specific right knee 
injury, the Veteran did complain of recurrent right knee pain 
during service, and the only competent,  probative opinion on 
the question of whether there exists a medical relationship 
between the Veteran's current chondromalacia of the right 
knee and service indicates that such a relationship is as 
likely as not.

CONCLUSIONS OF LAW

1.  With resolution of all reasonable doubt in the Veteran's 
favor, the criteria for service connection for low back 
strain are met.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.102, 
3.303 (2008).

2.  With resolution of all reasonable doubt in the Veteran's 
favor, the criteria for service connection for chondromalacia 
of the right knee are met.  38 U.S.C.A. §§ 1101, 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 3.102, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) 
includes enhanced duties to notify and assist claimants for 
VA benefits.  VA regulations implementing the VCAA have been 
codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a).

Given the favorable disposition of the claims for service 
connection  on appeal, , the Board finds that all 
notification and development action needed to fairly 
adjudicate these claims has been accomplished.  

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  Such a determination requires a finding of 
current disability that is related to an injury or disease in 
service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau 
v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service 
connection may be granted for a disability diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability is due to disease or 
injury that was incurred or aggravated in service.  38 C.F.R. 
§ 3.303(d).

The Veteran's service treatment records (STRs) reflect that 
in March 1999, he complained of a 3-day history of right knee 
pain and was diagnosed with right knee tendonitis.  In August 
2000, he complained of waking up with low back pain and was 
assessed with a medial lateral strain.  In February 2001, he 
complained of low back pain and was diagnosed with a muscle 
strain.  A March 2002 letter from a civilian physician notes 
that the Veteran was being treated for multiple lower 
extremity problems and could not run.  Corresponding 
treatment records from Coastal Foot Center reflect that he 
was being treated for foot problems and low back pain.  The 
October 2002 Report of Medical History that the Veteran 
filled out prior to discharge reflects his complaints of 
recurrent back pain and knee trouble.  

Post-service, VA treatment records reflect ongoing complaints 
of low back and bilateral knee pain.  The report of a May 
2003 VA examination reflects that the Veteran said that he 
did not have any specific trauma or injury to the low back or 
right knee.  He said he believed the problems were due to 
overuse.  X-rays were negative.  The diagnoses were 
mechanical low back pain and right knee pain with possible 
meniscal involvement.  

A July 2004 private medical record and magnetic resonance 
imaging (MRI) reflect a diagnosis of grade 3-4 chondromalacia 
of the right knee.  

The report of the October 2008 VA examination reflects that 
the Veteran said that he was in the Special Forces and had 
extensive training in roping, repelling, and jumping out of 
helicopters.  He said that he injured his right knee one day 
when he fell and landed on a rock.  He said that he also had 
low back pain, which he believed was related to favoring his 
right leg and jumping out of helicopters.  

The October 2008 VA examiner reviewed the Veteran's claims 
file and noted the aforementioned treatment for right knee 
and low back pain during service.  The diagnoses were 
chondromalacia of the right knee and low back strain.  The VA 
examiner opined that these disabilities were at least as 
likely as not related to repetitive injury/trauma required 
for Special Forces training.  

The Board notes that the RO rejected the October 2008 VA 
examiner's positive nexus opinion because the claims file 
does not indicate that the Veteran was in Special Forces.  
The Veteran's DD 214 reflects that his military occupational 
specialty (MOS) was a machine gunner with the Headquarters 
Company of the 2nd Marine Corps Division.  His military 
personnel records have not been associated with the claims 
file and it is unclear what kind of training he had during 
service.  Although it does not appear that he was in Special 
Forces (and he very well may have exaggerated this point), it 
can at least be assumed that he underwent the same kind of 
rigorous basic training that any Marine would undergo.  
Additionally, the Board notes that the VA examiner reviewed 
the Veteran's STRs and noted recurrent complaints and 
treatment for right knee and low back pain, which support his 
ultimate conclusion that these disabilities resulted for 
repetitive injury/trauma associated with military training.    

In this case, the Board finds that the mere possibility that 
the Veteran exaggerated the kind of training he had during 
military service does not warrant discounting the October 
2008 VA examiner's opinion.  Moreover, there is no contrary 
medical opinion of record.  As such, the only competent,  
probative opinion on the question of whether there exists a 
medical nexus between each of the claimed disabilities and 
service indicates that such a relationship is as likely as 
not.  While such opinion is not definitive, it has been 
expressed in terms sufficient to permit application of the 
benefit-of-the-doubt doctrine.  

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  By 
reasonable doubt is meant one that exists because an 
approximate balance of positive and negative evidence which 
does satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

Under the circumstances of this case, and resolving all 
reasonable doubt in the Veteran's favor, the Board finds that 
the criteria for service connection for low back strain and 
for chondromalacia of the right knee are met.


ORDER

Service connection for low back strain is granted.

Service connection for chondromalacia of the right knee is 
granted.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


